DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2021 is in compliance with the provisions of 37 CFR 1.97 and the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claims 6-7 and 16-17 are objected to because of the following informalities:  Misspelling of the words “stop” spelled as “atop.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, 10-12, 14-18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heredia PG Pub 2003/0217369A1 (hereafter Heredia) and in further view of Davis; Scott M. et al. US 20120180101 A1 (hereafter Davis) and in further view of KIM; Mun-jo et al. US 20110016171 A1 (hereafter Kim).  
Regarding claim 1, " An information processing apparatus, comprising receiving circuitry configured to: receive signaling information including instruction information to acquire application control information related to an application for presenting an Internet-broadcast program related to a broadcast program provided via a broadcast transmission path; and processing circuitry configured to: generate a display screen including an icon by execution of the instruction information when a connection to a network is available, acquire the application control information based on reception of an operation of the icon, acquire the application via the network based on the application control information, execute the application to present the Internet-broadcast program, end the application based on a switch of the signaling information accompanied by an update of the signaling information while the Internet-broadcast program is being presented by the application, and acquire the switched signaling information” Heredia teaches (Fig. 3 and para 0037-0038 – client device is an apparatus for processing broadcast information); (Fig. 3 and 7 and para 0037-0038 and 0068-0069 client device comprises tuners for receiving PMT and processors corresponding to circuitry); para 0050-0056 and 0064 – XML documents of data broadcast are created for reception by client device corresponds to signaling information wherein Heredia further teaches para 0053-0055 – application information is received from a provider for running/using an application, initialization data for an application, location/accessing information for an application wherein Markup Language protocol for application information 412 provides framework for creation application information table; para 58-68 and 64-70 XML AIT is created at the headend of a cable/satellite provider and transmitted via and IP multicast stream 607 over network 110 and a person of ordinary skill would reasonably infer IP streams are typically stored in servers), however, Heredia does not reference that the Internet-broadcast program is the same as the broadcast television program but only that they are related (see Heredia paragraph 0081; Heredia teaches para 0064-0070 – XML AIT is created at a headend of a cable/satellite provider and transmitted via carouseled 604 or broadcast in an IP multicast stream 607 over network 110 which may be a cable, satellite, a telecommunications network, the Internet, and so forth and a person of ordinary skill would reasonably infer IP streams are typically stored in servers; see paragraph 0064 – a given client device 108 may therefore access the XML-based AIT 602 in order to determine how to acquire a desired application is understood by a skilled artisan to teach either broadcast waves or network because XML AIT is created at a headend of a cable/satellite provider and transmitted via carouseled 604 or broadcast in an IP multicast stream 607 over network 110 which may be a cable, satellite, a telecommunications network, the Internet, and so forth). With respect to “generate a display screen including an icon by execution of the instruction information when a connection to a network is available, acquire the application control information based on reception of an operation of the icon, acquire the application via the network based on the application control information, execute the application to present the Internet-broadcast program” Heredia teaches:
[0073] Creating, communicating, and utilizing application information tables may be described in the general context of computer-executable instructions.  
Generally, computer-executable instructions include routines, programs, objects, components, data structures, and the like that perform particular functions or implement particular abstract data types.  Creating, communicating, and utilizing application information tables may also be practiced in distributed computing environments where functions are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, computer-executable instructions may be located in both local and remote computer storage media, including memory storage devices. 
      As such, a person of ordinary skill in the art would have understood that computer-executable instructions include routines, programs, objects, components, data structures, and the like that perform particular functions or implement particular abstract data types such as delivering AIT to the client devices using either broadcast waves or a network. Additionally, the prior art recognizes that instruction information may be obtained via a broadcast signal. See para 0068 discussing transmission of PMT wherein PMT are understood to be transmitted via broadcast waves. With respect to a generate a display screen including an icon by execution of the instruction information when a connection to a network is available, acquire the application control information based on reception of an operation of the icon, acquire the application via the network based on the application control information, execute the application to present the Internet-broadcast program, Heredia discloses a client device presents the user with a predetermined screen to enable the user to element to activate pertinent applications that are pertinent to the current programs or current events, unbound applications, and or indicators (Heredia para 80). A person of ordinary skill in the art would have understood that displayed objects typically comprise icons related to broadcast television with Internet connections. Where Heredia teaches icons associated with XAIT data Fig. 5 element 512, 520, pg. 6 table 1 element 512, pg. 23 URL associated with an icon for locating content.
acquire the application via the network based on the application control information, execute the application to present the Internet-broadcast program, end the application based on a switch of the signaling information accompanied by an update of the signaling information while the Internet-broadcast program is being presented by the application, and acquire the switched signaling information” Heredia teaches (para 0060-0061 - application information table provides control information for acquiring applications; see also para 0081 and presenting the data program related to the selected applications; para 21 and Fig. 1 – application provider 104 for providing applications comprises an application server 118; see also para 0064-0070 – XML AIT is created at a headend of a cable/satellite provider and transmitted via carouseled 604 or broadcast in an IP multicast stream 607 over network 110 which may be a cable, satellite, a telecommunications network, the Internet, and so forth; see paragraph 0064 – a given client device 108 may therefore access the XML-based AIT 602 in order to determine how to acquire a desired application). Heredia does not explicitly disclose “end the application based on a switch of the signaling information accompanied by an update of the signaling information while the Internet-broadcast program is being presented by the application.” However, Heredia teaches the following with respect to switching to the Internet-broadcast program in place of the broadcast television program:
[0080] FIG. 10 is a flow diagram 1000 that illustrates a method for utilizing an application information table at a client device of a television entertainment system. At block 1002, the client device accesses the XAIT to determine which applications are available to the client device. Specifically, client device 108 may access XML-based AIT 318 to determine which applications 316 may be (i) activated by a user of client device 108 or (ii) otherwise interacted with by the user. Such applications include bound and unbound applications that a user may elect to execute, display, etc., as well as modify, change, customize, and so forth. At block 1004, these applications that are available to a user are presented thereto. For example, client device 108 may present a list of pertinent applications that a user may elect to activate. Pertinent applications include those applications that are pertinent to current programs or current events, unbound applications that are generally usable, and so forth. The user selects from the applications that are presented thereto using a television 136/138 and/or indicators on client device 108. 
[0081] At block 1006, the client device receives any selections of applications from a user thereof. In other words, a user of client device 108 may select certain applications of the presented applications for immediate (or subsequent) activation. At block 1008, the client device activates the selected applications. For example, client device 108 may launch a web browser, an e-mail program, a game, and so forth. Alternatively, client device 108 may display a file of text and/or audiovisual material, initiate the display of real-time information that relates to a program or the news, and the like. After applications are activated, the user of client device 108 may cause client device 108 to change channels, or a current program may cease and a subsequent program may start. During either of these events, the active status of any unbound applications is not automatically terminated merely because of the change of channels or programs. Hence, at block 1010, the client device continues the active status of unbound application(s) as the user thereof causes channels to be changed. 

With respect to “end the application based on a switch of the signaling information accompanied by an update of the signaling information while the Internet-broadcast program is being presented by the application,” in an analogous art, Davis teaches the deficiency of Heredia relating to the Internet-broadcast program is the same as the broadcast television program (see Davis para 81 – application widget for displaying one such application is the Watch TV application 903 which is invoked to service a traditional broadcast channel (or program) and another potential application 912 which is invoked to service NPVR (network personal video recorder) enabled channels (or programs), and which may be downloaded from head-end 150 to memory 910 and wherein. Application 912, among other things, play or restart programming content that has broadcast. As such, a person of ordinary skill in the art would have understood that the applications presented to the viewer are utilized for displaying traditional broadcast channel or program and switch to an application to deliver the same program from the Internet if the same application has been broadcast such that the viewer may utilize trick play mode operations. Furthermore, with respect to “end the application based on a switch of the signaling information accompanied by an update of the signaling information while the Internet-broadcast program is being presented by the application” Davis teaches transmitting a “kill” identifier transmitted from the head-end to stop a streaming session in order to address bandwidth utilization issues (see Davis para 175-178).
Wherein Heredia and Davis teach applications may be web based applications (Heredia para 43, 61; Davis 81;), a person of ordinary skill in the art would reasonably infer that generate a display screen including an icon by execution of the instruction information when a connection to a network is available. The motivation to modify Heredia and Davis, is further clarified by Kim disclosing (Abstract; para 0008, 0017-0018, 0034, 0036 disclose communication connection needs to be previously established with all of those terminal devices in order for a server to transmit AIT related information). Kim teaches receiving information about the application from the broadcasting network; and receiving data for executing the application from one of the broadcasting network or the Internet network, based on the received information about the application (para 8); para 9-13 teaches the information about the application may include information that indicates whether the application is one of a first type of application that is executed through a browser included in the client or a second type of application that executes scripts received from a predetermined server, in the client…and wherein the application may include information that indicates whether the data for executing the application is received through at least one of the broadcasting network or the Internet network. Para 39-42 teaches the type of application comprises information indicating whether the application is a browser based type application executed through a browser included in the client 110 or a widget based type application executed in the client 110 by receiving both resources and scripts from the server; application is executed by downloading all resources and scripts in the client 110 wherein the scripts and application are independently executed. See also para 49-52, 68-70 – information about the application extracted in operation 132 may include information about a transport protocol of the application such that the client device will identify whether data is obtained using broadcast waves or a network. As such, Kim teaches the applicant’s limitations relating to acquire the application control information via broadcast waves or a network based on execution of script as the instruction information stored in the acquired multimedia document is well known as also discussed in the teachings of Heredia above. More importantly, with respect to a server as claimed (i.e., application control information server based on location information of the application control information included in the multimedia document), a person of ordinary skill in the art would have understood that the URL is 
More importantly, Kim teaches that after execution of a script, and before execution of the application, the script denotes a code for executing an application based on the resources para [0075] and para 80-97 the script denotes a code for executing an application based on the resource wherein the script may be Java Script or a script prepared by using HTML. Also, before execution of an application, the script may be a preview script indicating that a current state of the application is that the application may be executed. With respect to the applicant’s claims reciting that the application control information is acquired based, in part, on a determination of whether a user operation is detected when a predetermined display screen is displayed, Kim teaches that when a user is watching a predetermined channel, the script may display a predetermined button, indicating that execution of an application relating to the channel is ready, on a television screen (para 75-76 corresponds to a user operation detected when a predetermined display screen is being displayed). As such, Kim teaches that a predetermined button is displayed to a user depending on a particular application and wherein each application is either obtained using a through a broadcast network stream or from a server using a network such as the Internet (para 53-76; see also para 87-95). (See also Heredia pg. 6 element 520 Icons, para claims 29-30, 41, 61-62, 70 – on demand applications; para 64 how to acquire a desired application such that an icon is provided for every application including when a determination is made that the data is obtained from a network such as the Internet is possible). 
Kim clearly teaches, in paragraph 97, according to the exemplary embodiments, an application may be received by using various methods based on information about the application received through a broadcasting network, and executed so that various services, in addition to watching broadcasting, may be used in the client. A person of ordinary skill in the art would understand that a client device of Kim 
[Note: see prior art made of record but not relied upon Jacoby; Ronald US 20110247031 A1 para 58-59 - the widget program will automatically search for available widgets that are available for the specific display device, will validate through the filters of the server and the manufacturer of the widget, and then display the widget (i.e., application) to the user of the display screen as available.]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Heredia’s invention comprising an application information data structure including information that enables a client device to access and/or to activate one or more applications for receiving Internet-broadcast content identified during television channel broadcasts ation data structure including inforamtion that enables a client device to access and a broadcasting networkby incorporating known elements of Davis’ invention for displaying one application to service a traditional broadcast channel (or program) and another potential application invoked to service enabled channels (or programs), and which may be downloaded from head-end 150 to memory 910 in order to allow the viewer play or restart programming content for the same program that has broadcast. As such, wherein a person of ordinary skill in the art would have understood that the applications presented to the viewer are utilized for displaying traditional broadcast channel or program and switch to an application to deliver the same program from the Internet if the same application has been broadcast such that the viewer may utilize trick play mode operations, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Heredia and Davis by further incorporating the teachings of Kim for obtaining data related to available applications for broadcast channel programs to be made available to a viewer (e.g. widgets for providing related content or the same content from a remote server) in order to only download and present Internet-broadcast content that is obtainable to a viewer instead of presenting options to a viewer that are not ultimately available.

Regarding claim 2, wherein the processing circuitry is configured to acquire the application control information via the network based on the reception of the operation of the icon” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Heredia discloses a client device presents the user with a predetermined screen to enable the user to element to activate pertinent applications that are pertinent to the current programs or current events, unbound applications, and or indicators (Heredia para 80). A person of ordinary skill in the art would have understood that displayed objects typically comprise icons related to broadcast television with Internet connections. Where Heredia teaches icons associated with XAIT data Fig. 5 element 512, 520, pg. 6 table 1 element 512, pg. 23 URL associated with an icon for locating content. See also Kim teaches transmitting the URL as part of the broadcast stream 130 (see para 32-36, 47, 52-66) wherein the URL is utilized to obtain the application control information from a server using the URL as a location information as claimed by applicant.
Regarding claim 4, “wherein the receiving circuitry is configured to receive the signaling information via the broadcast transmission path” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Heredia para 0064-0070 further XML AIT is created at a headend of a cable/satellite provider and transmitted via carouseled 604 or broadcast in an IP multicast stream 607 over network 110 which may be a cable, satellite, a telecommunications network, the Internet, and so forth.
Regarding claim 5, wherein the processing circuitry is configured to: synthesize the icon on video data of the broadcast program, and output the synthesized video data and icon as the display screen” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Heredia discloses a client device presents the user with a predetermined screen to enable the user to element to activate pertinent applications that are pertinent to the current programs or current . A person of ordinary skill in the art would have understood that displayed objects typically comprise icons related to broadcast television with Internet connections. Where Heredia teaches icons associated with XAIT data Fig. 5 element 512, 520, pg. 6 table 1 element 512, pg. 23 URL associated with an icon for locating content. See also Kim teaches transmitting the URL as part of the broadcast stream 130 (see para 32-36, 47, 52-66) wherein the URL is utilized to obtain the application control information from a server using the URL as a location information as claimed by applicant.
Regarding claim 6, “wherein the processing circuitry is configured to start or stop presenting the Internet-broadcast program related to the broadcast program based on a start time or a atop time preset for the application” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-5 wherein Heredia teaches [0081] At block 1006, the client device receives any selections of applications from a user thereof. In other words, a user of client device 108 may select certain applications of the presented applications for immediate (or subsequent) activation. At block 1008, the client device activates the selected applications. For example, client device 108 may launch a web browser, an e-mail program, a game, and so forth. Alternatively, client device 108 may display a file of text and/or audiovisual material, initiate the display of real-time information that relates to a program or the news, and the like. After applications are activated, the user of client device 108 may cause client device 108 to change channels, or a current program may cease and a subsequent program may start. During either of these events, the active status of any unbound applications is not automatically terminated merely because of the change of channels or programs. Hence, at block 1010, the client device continues the active status of unbound application(s) as the user thereof causes channels to be changed. 
Regarding claim 7, “wherein the processing circuitry is configured to start and stop presenting the Internet-broadcast program related to the broadcast program based on a start time that relates to a program or the news, and the like. After applications are activated, the user of client device 108 may cause client device 108 to change channels, or a current program may cease and a subsequent program may start. During either of these events, the active status of any unbound applications is not automatically terminated merely because of the change of channels or programs. Hence, at block 1010, the client device continues the active status of unbound application(s) as the user thereof causes channels to be changed.
Regarding claim 8, wherein the processing circuitry is configured to acquire the application control information by accessing the application control information server based on location information of the application control information included in the signaling information” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-7 wherein Kim discloses a server as claimed (i.e., application control information server based on location information of the application control information included in the multimedia document), a person of ordinary skill in the art would have understood that the URL is utilized to obtain the application scripts received from a predetermined server, in the client…and wherein the application may include information that indicates whether the data for executing the application is received through at least one of the broadcasting network or the Internet network. Para 39-42 teaches the type of application comprises information indicating whether the application is a browser based type application executed through a browser included in the client 110 or a widget based type application executed in the client 110 by receiving both resources and scripts from the server; application is executed by downloading all resources and scripts in the client 110 wherein the scripts and application are independently executed. See also para 49-52, 68-70 – information about the application extracted in operation 132 may include information about a transport protocol of the application such that the client device will identify whether data is obtained using broadcast waves or a network. As such, Kim teaches the applicant’s limitations relating to acquire the application control information via broadcast waves or a network based on execution of script as the instruction information stored in the acquired multimedia document is well known as also discussed in the teachings of Heredia above. More importantly as discussed above, with respect to a server as claimed the URL is utilized to obtain the .
Claims 3, 9, 13, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heredia PG Pub 2003/0217369A1 (hereafter Heredia) and in further view of Davis; Scott M. et al. US 20120180101 A1 (hereafter Davis) and in further view of KIM; Mun-jo et al. US 20110016171 A1 (hereafter Kim) and in further view of Iwakiri et al., PG Pub 2011/0182562A1 (hereafter Iwakiri).  
Regarding claim 3, “wherein the receiving circuitry is configured to receive the broadcast program via the broadcast transmission path, and wherein the processing circuitry is configured to: superimpose the Internet-broadcast program on video data of the broadcast program, and output the video data of the broadcast program on which the Internet-broadcast program is superimposed” the combination of Heredia and Kim do not disclose the element relating to superimpose as claimed. In an analogous art, Iwakiri teaches the superimposing Internet-broadcast content on video data (Fig. 5a and para 51-53).
         Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Heredia and Davis’ invention comprising an application information data structure including information that enables a client device to access and/or to activate one or more applications for receiving Internet-broadcast content identified during television channel broadcasts ation data structure including inforamtion that enables a client device to access and a broadcasting networkby incorporating known elements of Iwakiri’s invention for superimposing Internet-broadcast content on video data in order to provide the viewer with supplemental Internet content with associated video data instead of forcing the viewer to leave the video content to view associated content.

Regarding claim 9, “wherein the processing circuitry is configured to detect reception of the operation of the icon from a remote controller” is further rejected on obviousness grounds as discussed in the rejection of claim 3 wherein Iwakiri teaches a viewer utilizes a remote control to select display screen icons (para 51-52). 
The method claims 13 and 19 are grouped and rejected with the apparatus claims 3 and 9 because the elements of the method and computer program product claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claim 1, and because the elements of the apparatus are easily converted into steps performed by a method or computer program product by one skilled in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421